Citation Nr: 1746428	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  17-42 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from October 1944 to June 1956.

The matter comes before the Board of Veterans' Appeals (Board) from a February 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities preclude substantially gainful employment. 


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, a TDIU rating may be assigned, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran was service connected for bilateral hearing loss at 60 percent from October 18, 2015.  His tinnitus was service connected at 10 percent from June 17, 2008.  From October 18, 2015, the Veteran's combined rating was 60 percent.  When determining whether the criteria for consideration of a schedular TDIU are met, disabilities resulting from a common etiology may be considered as one disability.  In this case, the Veteran's hearing loss and tinnitus have the same etiology, and are their ratings are therefore combined for the purposes of considering whether the threshold is met.  38 C.F.R. 4.16(a).  Therefore, the Veteran has a single disability rated at 60 percent disabling for the entire appeal period.  

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board will not consider his or her age or impairments caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran underwent VA examinations in November 2015 and March 2017.  The November 2015 VA examiner concluded the Veteran had extreme difficulty hearing and understanding what was being said without his hearing aids.  In March 2017, the VA examiner found the Veteran had difficulty understanding speech, particularly in areas with background noise.  Both the November 2015 and March 2017 VA examiners concluded the Veteran's tinnitus had no impact on his ability to work.

Conversely, the evidence of record includes a March 2016 private opinion.  The doctor concluded the Veteran's severe bilateral hearing loss and tinnitus rendered him unemployable.  The doctor stated the Veteran's disabilities required him to avoid any environment which would require normal hearing or good speech understanding.  The doctor found his disabilities would pose a significant safety risk to any job involving transportation or being around heavy machinery.  Ultimately, the doctor opined the Veteran's bilateral hearing loss would impair his employability in any job assignment with or without adaptation.     

The November 2015 and March 2017 VA examiners noted the Veteran had difficulty hearing without his hearing aids and in the presences of background noise.  Nevertheless, neither examiner concluded the Veteran's disabilities rendered him unemployable.  The examiners noted the difficulties the Veteran has in his everyday life, specifically the November 2015 VA examiner commented on the issues the Veteran had without his hearing aids.  

On the other hand, the March 2016 private opinion concluded the Veteran was unemployable because of his severe hearing loss.  The Veteran's doctor found the Veteran's disabilities presented a safety hazard in certain jobs and that he could not work in any job that required normal hearing.  The Board acknowledges this job may have required the Veteran to operate heavy machinery, which the private examiner concluded he could no longer do because of his service-connected hearing loss.  

"[W]hen the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  In his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran stated that he worked as a printer from 1976 to 1991.  He stated that he completed four years of high school and had no additional education or training.  Based on the Veteran's educational and occupational background, it is unlikely that he could secure employment outside of working as a printer, which his private doctor stated he could no longer do because of his hearing loss.  The Board finds the March 2016 private opinion to be more probative than the VA examiners' opinions.  A TDIU is granted.  


ORDER

Entitlement to TDIU is granted. 




____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


